Citation Nr: 1825377	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-41 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin condition (claimed as chloracne) due to herbicide agent exposure.

2.  Entitlement to service connection for cysts due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the claim of entitlement to service connection for a skin condition, the claim was originally raised and adjudicated as a claim for service connection for chloracne.  However, the Board has recharacterized the issue as entitlement to service connection for a skin condition in order to allow for a more thorough consideration of the Veteran's claim, in keeping with the holding of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his substantive appeal received in October 2014, the Veteran requested a hearing before a Veterans Law Judge of the Board.  However, in October 2017, the Veteran withdrew his request for a Board hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay, but finds that further development is needed regarding the claims to fully satisfy the duty to assist the Veteran.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicide agents, such as Agent Orange.  Such disorders include chloracne or other acneform diseases consistent with chloracne.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e). 

A veteran will be presumed to have been exposed to herbicide agents if the veteran had active military, naval, or air service in the Republic of Vietnam during the period beginning January 9, 1962 and ending May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran's service treatment records note treatment while in the Republic of Vietnam during 1967.  Therefore, the evidence reflects that the Veteran had service in Vietnam during the appropriate period, and it is presumed that he was exposed to herbicide agents. 

With respect to the claim for service connection for a skin condition, although the record does not currently include a diagnosis of chloracne or an acneform disease consistent with chloracne, the Veteran has been diagnosed with other skin conditions including actinic keratoses, seborrheic keratoses, and morphea.  A May 2014 Agent Orange registry examination noted an answer of "yes" to "acne/chloracne/skin cancer."  Also, with respect to the claim for service connection for cysts, the record reflects that the Veteran has been diagnosed with conditions such as Warthin's tumor and cystic lesions.  In addition to the presumptive regulations, a veteran may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicide agents does not preclude direct service connection for other conditions based on exposure to herbicide agents); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Here, as the Veteran is presumed to have been exposed to herbicide agents during his qualifying Vietnam service, the Board finds it appropriate to remand the claim for an opinion to address a possible direct relationship between the Veteran's exposure to herbicide agents and his current skin conditions and current cysts.


Finally, as the matters on appeal are being remanded, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from October 2017 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his skin condition.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Following an examination of the Veteran and a review of the claims file, the examiner is asked to provide answers to the following:

The examiner should clearly identify all current chronic disability(ies) of the skin that have existed since July 2012.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin condition, to include actinic keratoses, seborrheic keratoses, and morphea, are related to the Veteran's service, including his presumed exposure to herbicide agents, such as Agent Orange?

The examiner must note that applicable VA law establishes that the legal provision for presumptive service connection does not otherwise preclude a veteran from establishing service connection with proof of actual direct causation, even if a disorder is not one for which service connection is presumed.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any cysts or associated conditions.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Following an examination of the Veteran and a review of the claims file, the examiner is asked to provide an opinion on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's cyst condition, to include Warthin's tumor and cystic lesions, are related to the Veteran's service, including his presumed exposure to herbicide agents, such as Agent Orange?

The examiner must note that applicable VA law establishes that the legal provision for presumptive service connection does not otherwise preclude a veteran from establishing service connection with proof of actual direct causation, even if a disorder is not one for which service connection is presumed.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




